--------------------------------------------------------------------------------

Exhibit 10.1

Execution Version


SETTLEMENT AGREEMENT
 
This Settlement Agreement (this “Agreement”), effective as of May 27, 2020 (the
“Effective Date”), is entered into by and among MVC Capital, Inc., a Delaware
corporation (the “Company”) and Wynnefield Partners Small Cap Value, L.P. I and
the other persons and entities identified under that certain Wynnefield Schedule
13D (as defined below) as Reporting Persons (as defined therein) (each, a
“Wynnefield Party” and collectively, the “Wynnefield Parties”). The Company and
the Wynnefield Parties are collectively referred to herein as the “Parties,” and
each of the Company and the collective Wynnefield Parties, a “Party.” Unless
otherwise defined herein, capitalized terms shall have the meanings given to
them in Section 15 herein.
 
WHEREAS, the Wynnefield Parties beneficially own, or exercise control or
direction over, an aggregate of 1,514,379 shares of Common Stock, representing
approximately 8.5% of the shares of Common Stock issued and outstanding as of
the Effective Date;
 
WHEREAS, on January 17, 2020, the Wynnefield Parties delivered a letter to the
Company with respect to the submission of a stockholder proposal (the
“Proposal”) and, on April 21, 2020, April 24, 2020 and May 25, 2020, the
Wynnefield Parties submitted to the Company notices of intent to present the
Proposal at the 2020 annual meeting of stockholders of the Company, including,
without limitation, any adjournment or postponement (the “2020 Annual Meeting”);
 
WHEREAS, on April 21, 2020, April 24, 2020 and May 25, 2020, the Wynnefield
Parties submitted to the Company notices of intent to nominate (together, the
“Stockholder Nomination”) Ron Avni, John D. Chapman and Arthur D. Lipson (Avni,
Chapman and Lipson, each, a “Wynnefield Designee” and together, the “Wynnefield
Designees”) as director candidates for election to the Board at the 2020 Annual
Meeting; and
 
WHEREAS, the Company and the Wynnefield Parties wish to enter into this
Agreement in order to reflect their mutual agreement with respect to the
election of directors to the Board at the 2020 Annual Meeting, the Proposal and
certain related matters.
 
NOW, THEREFORE, in consideration of the promises, representations and mutual
covenants and agreements set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereby agree as follows:
 
1.           2020 Annual Meeting and Board Matters.
 
(a)          At the 2020 Annual Meeting:
 
(i)          nine directors will be elected to the Board;
 
(ii)       the Company will nominate the following slate of individuals for
election as directors: Ron Avni, John D. Chapman, Phillip Goldstein, Gerald
Hellerman, Douglas A. Kass, Robert Knapp, Scott D. Krase, Arthur D. Lipson and
Michael Tokarz (the “2020 Nominees”); and
 

--------------------------------------------------------------------------------

(iii)     no individual other than the 2020 Nominees shall be nominated for
election by the Company or the Wynnefield Parties; provided, however, that the
foregoing shall only restrict nominations to the Board made at the 2020 Annual
Meeting.
 
(b)         Until the Termination Date, the Company agrees that, for so long as
the Wynnefield Designees serve on the Board, the Company will cause a Wynnefield
Designee to serve on each of the following standing committees of the Board: (1)
the Valuation Committee, (2) the Nominating/Corporate Governance/Strategy
Committee and (3) the Compensation Committee (collectively, the “Committees”);
provided, however, that such Wynnefield Designee shall only be entitled to sit
on an applicable committee to the extent permitted by federal securities laws or
other applicable laws and stock exchange regulations and only if he meets any
and all independence or other requirements under federal securities laws or
other applicable laws and applicable stock exchange regulations for service on
such Committees. Notwithstanding any provision herein to the contrary, prior to
the Effective Date, the Board has in good faith reviewed and approved the
credentials of each of the Wynnefield Designees and in the exercise of its
fiduciary duties concluded that each of the Wynnefield Designees, as of the date
hereof, are qualified to serve on each of the Committees in accordance with all
independence or other requirements under federal securities laws or other
applicable laws and applicable stock exchange regulations.
 
(c)         Concurrently with the execution of this Agreement, the Wynnefield
Parties hereby irrevocably withdraw the Stockholder Nomination and the Proposal
for presentation and consideration at the 2020 Annual Meeting or at any other
meeting of stockholders of the Company prior to the Termination Date.
 
(d)        The Wynnefield Parties agree that each Wynnefield Party shall
immediately cease all efforts, direct or indirect, in furtherance of the
Stockholder Nomination and the Proposal and any related solicitation in
connection with Stockholder Nomination and the Proposal, including any negative
solicitation efforts relating to the 2020 Annual Meeting concerning the Company
and members of the slate of nominees proposed by the Company.
 
(e)          The Company shall solicit, recommend, obtain proxies in favor of
and otherwise support the election at the 2020 Annual Meeting of the 2020
Nominees and cause all proxies received by them to be voted in the manner
specified by such proxies and, to the extent permitted under applicable law and
stock exchange rules, cause all proxies for which a vote is not specified in
respect of the election of directors to be voted for the 2020 Nominees. The
Company and the Wynnefield Parties agree that if any proxy submitted by the
Wynnefield Parties specifies a vote in favor of the election of any individual
other than one of the 2020 Nominees for election as a director such vote shall
be disregarded at the 2020 Annual Meeting.
 
(f)          The Company agrees that it shall hold the 2020 Annual Meeting no
later than July 15, 2020.
 
2

--------------------------------------------------------------------------------

(g)        If the 2020 Annual Meeting is not held by July 15, 2020 for any
reason (including, without limitation, by reason of cancellation, adjournment or
postponement), the Company agrees that the Board shall take all actions
necessary to (i) immediately accept the resignations of Emilio Dominianni,
Warren Holtsberg and William Taylor as directors on the Board pursuant to each
of the irrevocable resignation letters attached hereto as Exhibit A; (ii)
immediately appoint each of the Wynnefield Designees to fill the resulting
vacancies on the Board and to serve as directors on the Board as well as until
the 2020 Annual Meeting and their successors are duly elected and qualified
subject to the terms of this Agreement; and (iii) immediately appoint a
Wynnefield Designee to each of the Committees, provided that the proviso in the
first sentence of Section 1(b) shall apply to this clause (iii) mutatis
mutandis.
 
(h)        Until the 2020 Annual Meeting, the Company agrees that it shall not
amend, extend, replace or otherwise modify that certain Investment Advisory and
Management Agreement between the Company and The Tokarz Group Advisers LLC.
 
(i)           The Board has formed a special committee of directors (the
“Special Committee”), comprised of Messrs. Knapp, Krase and Tokarz, to review
Extraordinary Transactions presented to the Company.  The Company agrees that it
will pursue and/or explore any Extraordinary Transaction (which shall include
but not be limited to, executing a non-disclosure agreement, providing access to
confidential information concerning the Company or any relevant subsidiary as
well as making recommendations to the Board whether to proceed with and/or
approve any Extraordinary Transaction) if a majority of the Special Committee
approve doing so (the “Protocol”).  The Protocol shall continue and remain in
effect through July 15, 2020.  The Company represents that neither the Board nor
any of the members of the Special Committee have any special voting or veto
rights with respect to the decision to pursue and/or explore any Extraordinary
Transaction.
 
(j)           Until the 2020 Annual Meeting, the Company shall not enter into
any definitive agreement providing for an Extraordinary Transaction, unless
approved by both (i) a majority of the Board and (ii) a majority of the
non-management directors.
 
(k)          The Company agrees that it shall hold the 2021 Annual Meeting no
later than the last day of the 2021 fiscal year of the Company.
 
(l)          The Company shall not, and shall cause its directors, officers and
other Representatives not to, prior to or at the 2020 Annual Meeting, (i) expand
the size of the Board to greater than nine members, (ii) create any new class of
directors of the Board, or (iii) otherwise amend the Company’s Bylaws or
Certificate of Incorporation for the purpose of accomplishing any of the
foregoing.
 
(m)         The Company agrees that, without the prior approval of a majority of
the Wynnefield Designees, the Company will not take any action prior to the
Termination Date to: (i) expand the size of the Board to greater than nine
members, (ii) create any new class of directors of the Board, (iii) adopt an
“advance notice” provision with respect to stockholder proposals or director
elections, or (iv) otherwise amend the Company’s Bylaws or Certificate of
Incorporation for the purpose of accomplishing any of the foregoing.
 
3

--------------------------------------------------------------------------------

(n)         The Wynnefield Parties represent that each of the Wynnefield
Designees has agreed to serve his full term as a director of the Board;
provided, however,  that in the event any Wynnefield Designee is unable to serve
due to death or disability, the Wynnefield Parties shall have the right to
propose a replacement nominee provided that such replacement nominee is
reasonably acceptable to the Company and any such replacement nominee shall be
deemed to be a Wynnefield Designee for all purposes of this Agreement.
 
(o)          With respect to any matter and/or transaction set forth in this
Agreement that is dependent on either the approval or recommendation of a
majority of the Wynnefield Designees, the Company agrees that unless the Company
otherwise publicly discloses that such matter and/or transaction was unanimously
determined by the Board, the Company will promptly publicly disclose the
determination of each of the Wynnefield Designees with regard to such matter
and/or transaction.
 
2.           Mutual Non-Disparagement.
 
(a)          Subject to Section 5, each Wynnefield Party agrees that, during the
Standstill Period, neither it nor any of its Representatives shall, and it shall
cause each of its Representatives not to, directly or indirectly, in any way
publicly criticize, disparage, call into disrepute or otherwise defame or
slander, the Company or any of its former or present Representatives, or any of
their respective businesses, products or services.
 
(b)         The Company hereby agrees that, during the Standstill Period,
neither it nor any of its Representatives shall, and it shall cause each of its
Representatives not to, directly or indirectly, in any way publicly criticize,
disparage, call into disrepute or otherwise defame or slander, any Wynnefield
Party or any of their respective Representatives, or any of their respective
businesses, products or services.
 
(c)        Notwithstanding the foregoing, nothing in this Section 2 or elsewhere
in this Agreement shall prohibit any Party from making any statement or
disclosure required under the federal securities laws or other applicable laws
(including to comply with any subpoena or other legal process from any
governmental or regulatory authority with competent jurisdiction over the
relevant Party, including without limitation official request for information,
formal inquiry, or examination) or stock exchange regulations; provided,
however, that, unless prohibited under applicable law and to the extent
reasonably practicable, such Party shall provide written notice to the other
Parties prior to making any such statement or disclosure required under the
federal securities laws or other applicable laws or stock exchange regulations
that would otherwise be prohibited by the provisions of this Section 2, and
reasonably consider any comments of such other Party.
 
(d)         The limitations set forth in Sections 2(a) and 2(b) shall not
prevent any Party from responding to any public statement made by the other
Party of the nature described in Sections 2(a) and 2(b), if such statement by
the other Party was made in breach of this Agreement. This Section 2 will not
apply to any truthful statement made in connection with any action to enforce
this Agreement
 
4

--------------------------------------------------------------------------------

3.           Releases.
 
(a)          As of the Effective Date, the Company, on behalf of itself and each
of the Company’s Affiliates (as defined below), permanently, fully and
completely releases, acquits and discharges each Wynnefield Party and each of
the Wynnefield Parties’ subsidiaries, joint ventures and partnerships,
successors, assigns, officers, directors, partners, members, managers,
principals, predecessor entities, agents, employees, stockholders, advisors,
consultants, attorneys, insurers, heirs, executors, administrators, successors
and assigns of any such person or entity (in each case, and in their capacities
as such) (collectively, the “Wynnefield Affiliates”), collectively, separately
and severally, of and from any and all claims (including derivative claims),
demands, damages, causes of action, debts, liabilities, controversies, judgments
and suits of every kind and nature whatsoever, foreseen, unforeseen, known or
unknown, that the Company has had, now has, or may have against the Wynnefield
Parties and/or the Wynnefield Affiliates, collectively, separately and
severally, at any time prior to and including the Effective Date, including (but
not limited to) any and all claims arising in respect of or in connection with
the nomination and election of directors to the Board, the Proposal or other
actions to be taken at the 2020 Annual Meeting; provided, however, that nothing
contained herein shall operate to release any obligations arising hereunder.
 
(b)       As of the Effective Date, each of the Wynnefield Parties, on behalf of
himself or itself and each of the Wynnefield Affiliates, permanently, fully and
completely releases, acquits and discharges the Company, and the Company’s
subsidiaries, joint ventures and partnerships, successors, assigns, officers,
directors, partners, members, managers, principals, predecessor entities,
agents, employees, stockholders, advisors, consultants, attorneys, insurers,
heirs, executors, administrators, successors and assigns of any such person or
entity (in each case, and in their capacities as such) (collectively, the
“Company’s Affiliates”), collectively, separately and severally, of and from any
and all claims, demands, damages, causes of action, debts, liabilities,
controversies, judgments and suits of every kind and nature whatsoever,
foreseen, unforeseen, known or unknown, that the Wynnefield Parties have had,
now have, or may have against the Company and/or the Company’s Affiliates,
collectively, separately and severally, at any time prior to and including the
Effective Date, including (but not limited to) any and all claims arising in
respect of or in connection with the nomination and election of directors to the
Board, the Proposal or other actions to be taken at the 2020 Annual Meeting;
provided, however, that nothing contained herein shall operate to release any
obligations arising hereunder.
 
4.          Voting. Until the Termination Date, the Wynnefield Parties shall,
and shall cause each of their respective Affiliates to (i) be represented in
person or by proxy at the 2020 Annual Meeting cause all shares of Common Stock
that the Wynnefield Parties and their respective Affiliates beneficially own or
exercise control or direction over to be counted as present for purposes of
establishing a quorum, (ii) vote, or cause to be voted at the 2020 Annual
Meeting, all shares of Common Stock that the Wynnefield Parties and their
respective Affiliates beneficially own or exercise control or direction over on
the Company’s proxy or voting instruction form in favor of (A) each of the
directors nominated by the Board and recommended by the Board for election to
the Board  at the 2020 Annual Meeting (and not in favor of (x) any other
nominees for election to the Board or (y) the removal of any such nominees),
including, for greater certainty, in favor of the 2020 Nominees at the 2020
Annual Meeting and (B) each routine matter or proposal recommended for
stockholder approval by the Board at the 2020 Annual Meeting and (iii) not
execute any proxy or voting instruction form in respect of  the 2020 Annual
Meeting other than the proxy or voting instruction form being solicited by or on
behalf of management of the Company; provided, however, that the Wynnefield
Parties and their respective Affiliates shall have the right to vote or act by
written consent in their sole discretion with respect to any (1) Extraordinary
Transaction involving the Company and requiring a vote of the Company’s
stockholders, (2) any other non-routine matters or proposals presented for
stockholder consideration at such meeting (excluding, for the avoidance of
doubt, any matter referred to in clause (A) above), and/or (3) any matters or
proposals requiring a vote of the Company’s stockholders at any meeting
subsequent to the 2020 Annual Meeting, in each case, for the avoidance of doubt,
subject to Section 5.
 
5

--------------------------------------------------------------------------------

5.            Standstill.
 
(a)          During the Standstill Period, each Wynnefield Party shall not, and
shall cause his or its Representatives not to, directly or indirectly:
 
(i)       seek, alone or in concert with others, (A) to call a meeting of
stockholders, (B) representation on the Board, except as specifically
contemplated in Section 1 of this Agreement or (C) the removal of any member of
the Board;
 
(ii)       solicit proxies or written consents of stockholders or conduct any
other type of referendum (binding or non-binding) with respect to the shares of
the Common Stock, or from the holders of the shares of Common Stock, or become a
“participant” (as such term is defined in Instruction 3 to Item 4 of the
Schedule 14A promulgated under the Exchange Act) in or assist, encourage, advise
or influence any Third Party (as defined below) in any “solicitation” of any
proxy, consent or other authority (as such terms are defined under the Exchange
Act) to vote any shares of Common Stock (other than any encouragement, advice or
influence that is consistent with the Board’s recommendation in connection with
such matter);
 
(iii)      (A) form or join in a “group” (within the meaning of Section 13(d)(3)
of the Exchange Act) with respect to any shares of Common Stock (for the
avoidance of doubt, excluding any group composed solely of the Wynnefield
Parties and their Affiliates), (B) grant any proxy, consent or other authority
to vote with respect to any matters to be voted on by the Company’s stockholders
(other than to the Wynnefield Parties and their Affiliates and the named proxies
included in the Company’s proxy card for any annual meeting or special meeting
of stockholders) or (C) agree to deposit or deposit any shares of Common Stock
or any securities convertible or exchangeable into or exercisable for any such
shares of Common Stock in any voting trust or similar arrangement (other than
(x) to the Wynnefield Parties and their Affiliates or the named proxies included
in the Company’s proxy card for any stockholder meeting and (y) customary
brokerage accounts, margin accounts, prime brokerage accounts and the like, in
each case, of the Wynnefield Parties and their Affiliates);
 
6

--------------------------------------------------------------------------------

(iv)       execute any written consent as a stockholder with respect to the
Company or its Common Stock, except as contemplated by this Agreement;
 
(v)        without the approval of the Board, separately or in conjunction with
any Third Party in which it is or proposes to be either a principal, partner or
financing source or is acting or proposes to act as broker or agent for
compensation, publicly (including in communications to the media) propose or
support or effect any tender offer or exchange offer, merger, acquisition,
reorganization, restructuring, recapitalization or other similar business
transaction involving the Company or a material amount of the assets or
businesses of the Company or actively encourage, initiate or support any other
Third Party in any such activity; provided that the Wynnefield Parties shall be
permitted to sell or tender their shares of Common Stock or other Voting
Securities, and otherwise receive consideration, pursuant to any such
transaction; and provided further that if a Third Party (not a Party or an
Affiliate of a Party) commences an unsolicited tender offer or exchange offer
for all of the outstanding shares of Common Stock or other Voting Securities
that is recommended by the Board, then the Wynnefield Parties shall similarly be
permitted to commence a tender offer or exchange offer for all of the
outstanding shares of Common Stock or other Voting Securities at the same or
higher consideration per share, unless the decision of the Board to recommend
such Third Party unsolicited tender offer or exchange offer is supported by a
majority of Wynnefield Designees serving on the Board;
 
(vi)       present at any annual meeting or any special meeting of the Company’s
stockholders any proposal for consideration for action by the stockholders;
 
(vii)       seek to have the Company waive, amend or modify any provisions of
the Company’s Certificate of Incorporation or Bylaws;
 
(viii)     make any request for stockholder list materials or other books and
records of the Company under Section 220 of the Delaware General Corporation Law
or make any request pursuant to Rule 14a-7 under the Exchange Act or otherwise,
except as is reasonably necessary to enable the Wynnefield Parties to effect a
tender offer or exchange offer permitted under Section 5(a)(v);
 
(ix)          institute, solicit or join, as a party, or remain as a class
member in any litigation, arbitration or other proceeding against the Company or
any of its current or former directors or officers (including derivative
actions), other than (A) litigation by the Wynnefield Parties to enforce the
provisions of this Agreement, (B) counterclaims with respect to any proceeding
initiated by, or on behalf of, the Company or its Affiliates against the
Wynnefield Parties or Nelson Obus and (C) the exercise of statutory appraisal
rights; provided that the foregoing shall not prevent any member of the
Wynnefield Parties from responding to or complying with a validly issued legal
process (and the Company agrees that this Section 5(a)(ix) shall apply mutatis
mutandis to the Company and its directors, officers, partners, members,
employees, agents (in each case, acting in such capacity) and Affiliates with
respect to the Wynnefield Parties);
 
7

--------------------------------------------------------------------------------

(x)      comment publicly (including in communications to the media) concerning
the Company’s management, policies, strategy, operations, financial results or
affairs or any transactions involving the Company or any of its subsidiaries,
except (i) with respect to any Extraordinary Transaction that has not been
approved by a majority of the Wynnefield Designees on the Board, (ii) with
respect to the Wynnefield Parties’ commencing of a tender offer or exchange
offer in accordance with Section 5(v), and (iii) as otherwise expressly
permitted by this Agreement;
 
(xi)      sell, offer or agree to sell directly or indirectly, through swap or
hedging transactions or otherwise, the securities of the Company or any rights
decoupled from the underlying securities held by any of the Wynnefield Parties
to any person in a private transaction (or a series of related private
transactions) that is not (A) a party to this Agreement, (B) a member of the
Board, (C) an officer of the Company, or (D) an Affiliate of any Party (any
person not set forth in clauses (A) through (D) shall be referred to as a “Third
Party”) that would result in the Wynnefield Parties selling in excess of 4.9% of
the shares of Voting Securities beneficially owned by the Wynnefield Parties at
such time, other than to a Third Party that agrees to be bound by the provisions
of Section 5 of this Agreement during the term of this Agreement; or
 
(xii)     publicly disclose, except as may be required by applicable law, any
request that the Company or any directors, officers, partners, members,
employees, agents or Affiliates of the Company, directly or indirectly, amend or
waive any provision of this Agreement (including this Section 5 (a)(xii)).
 
Notwithstanding anything to the contrary contained in this Section 5, none of
the Wynnefield Parties nor their respective Affiliates shall be prohibited or
restricted from: (A) communicating privately with the Board or any officer or
director of the Company, in the manner set forth for communicating with the
Company in the Company Policies, regarding any matter, so long as such
communications are not intended to, and would not reasonably be expected to,
require any public disclosure of such communications by any of the Wynnefield
Parties or their respective Affiliates, the Company or its Affiliates or any
Third Party, subject in any case to any confidentiality obligations to the
Company of any such director or officer and applicable law, rules or
regulations; (B) taking any action necessary to comply with any law, rule or
regulation or any action required by any governmental or regulatory authority or
stock exchange that has, or may have, jurisdiction over any Wynnefield Party,
provided that a breach by such Parties of this Agreement is not the cause of the
applicable requirement; (C) privately communicating to any of their potential
investors or investors factual information regarding the Company, provided that
such communications are subject to reasonable confidentiality obligations and
are not otherwise reasonably expected to be publicly disclosed; or (D)
responding to or complying with a validly issued legal process.
 
8

--------------------------------------------------------------------------------

(b)          The provisions of this Section 5 shall not limit in any respect the
actions of any director of the Company in his or her capacity as such,
recognizing that such actions are subject to such director’s fiduciary duties to
the Company and its stockholders and the Company Policies. Except as otherwise
provided in this Agreement, the provisions of this Section 5 shall also not
prevent the Wynnefield Parties from freely voting their respective shares of
Common Stock.
 
(c)         During the Standstill Period, each Wynnefield Party shall refrain
from taking any actions which could have the effect of encouraging, assisting or
influencing other stockholders of the Company or any other persons to engage in
actions which, if taken by such Party, would violate this Agreement.
 
(d)         Anything to the contrary in this Section 5 or elsewhere in this
Agreement (including Section 2) notwithstanding, the Wynnefield Parties shall
not be prohibited from (i) nominating directors for election at the 2021 Annual
Meeting, (ii) submitting proposals for consideration by stockholders at the 2021
Annual Meeting; (iii) soliciting proxies for the election of its director
nominees or approval of its stockholder proposals at the 2021 Annual Meeting, in
compliance with Regulation 14A under the Exchange Act; (iv) requesting that a
proposal for consideration by stockholders at the 2021 Annual Meeting be
included in the Company’s proxy materials for the 2021 Annual Meeting, in
compliance with Rule 14a-8 under the Exchange Act; or (v) making any public or
private communication in connection with any of the foregoing, in compliance
with Rule 14a-9 and any other applicable provision of Regulation 14A under the
Exchange Act.  Anything to the contrary in Section 2 or elsewhere in this
Agreement notwithstanding, the Company shall not be prohibited from (i)
soliciting proxies in opposition to any nomination, solicitation or proposal
permitted to be made by the Wynnefield Parties pursuant to this Section 5(d), in
compliance with Regulation 14A under the Exchange Act or (ii) making any public
or private communication in connection with the foregoing, in compliance with
Rule 14a-9 and any other applicable provision of Regulation 14A under the
Exchange Act.
 
(e)          The provisions of clauses (i) through (xii) of Section 5(a) shall
cease to apply following the public announcement of an Extraordinary Transaction
that has been approved by the Board and which is opposed by a majority of the
Wynnefield Designees serving on the Board.
 
6.          Representations and Warranties of the Company. The Company
represents and warrants to the Wynnefield Parties that (a) the Company has the
corporate power and authority to execute this Agreement and to bind it thereto,
(b) this Agreement has been duly and validly authorized, executed and delivered
by the Company, constitutes a valid and binding obligation and agreement of the
Company, and is enforceable against the Company in accordance with its terms,
except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the rights and remedies of creditors and subject to general
equity principles, and (c) the execution, delivery and performance of this
Agreement by the Company does not and will not violate or conflict with (i) any
law, rule, regulation, order, judgment or decree applicable to it, or (ii)
result in any breach or violation of or constitute a default (or an event which
with notice or lapse of time or both could become a default) under or pursuant
to, or result in the loss of a material benefit under, or give any right of
termination, amendment, acceleration or cancellation of, any organizational
document, or any material agreement, contract, commitment, understanding or
arrangement to which the Company is a party or by which it is bound.
 
9

--------------------------------------------------------------------------------

7.          Representations and Warranties of the Wynnefield Parties. Each
Wynnefield Party jointly and severally represents and warrants to the Company
that (a) this Agreement has been duly and validly authorized, executed and
delivered by such Wynnefield Party, and constitutes a valid and binding
obligation and agreement of such Wynnefield Party, enforceable against such
Wynnefield Party in accordance with its terms, except as enforcement thereof may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or similar laws generally affecting the rights and
remedies of creditors and subject to general equity principles, (b) such
Wynnefield Party has the appropriate entity power and authority to execute this
Agreement and the signatory for such Wynnefield Party has the power and
authority to execute this Agreement and any other documents or agreements
entered into in connection with this Agreement on behalf of itself and the
applicable Wynnefield Party associated with that signatory’s name, and to bind
such Wynnefield Party to the terms hereof and thereof, and (c) the execution,
delivery and performance of this Agreement by such Wynnefield Party does not and
will not violate or conflict with (i) any law, rule, regulation, order, judgment
or decree applicable to it, or (ii) result in any breach or violation of or
constitute a default (or an event which with notice or lapse of time or both
could become a default) under or pursuant to, or result in the loss of a
material benefit under, or give any right of termination, amendment,
acceleration or cancellation of, any organizational document, agreement,
contract, commitment, understanding or arrangement to which such member is a
party or by which it is bound.
 
8.           SEC Filings; Public Statements.
 
(a)          No later than three (3) business days following the Effective Date,
the Company shall file with the SEC a Current Report on Form 8-K reporting its
entry into this Agreement and appending this Agreement as an exhibit thereto
(the “Form 8-K”). The Company shall provide the Wynnefield Parties with a
reasonable opportunity to review and comment on the Form 8-K prior to the filing
with the SEC and consider in good faith any comments of the Wynnefield Parties.
 
(b)          No later than three (3) business days following the Effective Date,
the Wynnefield Parties shall file with the SEC an amendment to that certain
Statement of Beneficial Ownership on Schedule 13D, filed with the SEC on June 1,
2016 and amended on April 27, 2019, January 22, 2020, April 21, 2020 and April
24, 2020 (collectively, the “Wynnefield Schedule 13D”), in compliance with
Section 13 of the Exchange Act reporting their entry into this Agreement and
appending this Agreement as an exhibit thereto or incorporating this Agreement
by reference to the Company’s Current Report on Form 8-K referred to in Section
8(a) hereof (the “Wynnefield Schedule 13D Amendment”). The Wynnefield Parties
shall provide the Company with a reasonable opportunity to review and comment on
the Wynnefield Schedule 13D Amendment prior to it being filed with the SEC and
consider in good faith any comments of the Company.
 
10

--------------------------------------------------------------------------------

(c)        Promptly following the execution of this Agreement, the Company and
the Wynnefield Parties shall execute a joint press release announcing the
execution of this Agreement substantially in the form attached hereto as Exhibit
B.
 
(d)        Except as otherwise provided in this Section 8, Section 2(c) and/or
Section 2(d), the Company and the Wynnefield Parties shall not make any public
statements related to this Agreement.
 
9.           Term; Termination. The term of this Agreement shall commence on the
Effective Date and the obligations of the Parties shall cease:
 
(a)          at the option of the Company, upon a material breach by any of the
Wynnefield Parties of any obligation hereunder, which has not been cured within
fourteen (14) calendar days after receiving notice of such breach from the
Company;
 
(b)          at the option of the Wynnefield Parties, upon a material breach by
the Company of any obligation hereunder which has not been cured within fourteen
(14) calendar days after receiving notice of such breach from the Wynnefield
Parties;
 
(c)          at any time, upon the written consent of all Parties;
 
(d)          automatically at the conclusion of the 2021 Annual Meeting; or
 
(e)          automatically on October 31, 2021.
 
Termination of this Agreement shall not relieve any Party from its
responsibilities in respect of any breach of this Agreement prior to such
termination. Section 3 hereof shall survive termination of this Agreement
indefinitely.
 
10.         Expenses. Not later than five (5) business days after the Effective
Date, the Company shall pay to the Wynnefield Parties an aggregate amount equal
to $290,000 as reimbursement for the Wynnefield Parties’ actual , documented
out-of-pocket expenses incurred in connection with the Proposal and the
Stockholder Nomination and the negotiation and execution of this Agreement and
the transactions contemplated hereby, including, but not limited to, the
preparation of related filings with the SEC and the fees and disbursements of
counsel, any proxy solicitors and other advisors, and each Wynnefield Party
hereby agrees that such payment shall be in full satisfaction of any claims or
rights it may have as of the date hereof for reimbursement of fees, expenses or
costs incurred in connection with the Proposal and the Stockholder Nomination
and the negotiation and execution of this Agreement and the transactions
contemplated hereby, including, but not limited to, the preparation of related
filings with the SEC and the fees and disbursements of counsel, any proxy
solicitors and other advisors.
 
11.       No Other Discussions or Arrangements. The Wynnefield Parties represent
and warrant that, as of the date of this Agreement, except as specifically
disclosed on the Wynnefield Schedule 13D, or as disclosed to the Company in
writing prior to the Effective Date, (a) none of the Wynnefield Parties owns, of
record or beneficially, any Voting Securities or any securities convertible
into, or exchangeable or exercisable for, any Voting Securities and (b) none of
the Wynnefield Parties have entered into, directly or indirectly, any agreements
or understandings with any person (other than their own respective
Representatives) with respect to any potential transaction involving the Company
or the voting or disposition of any securities of the Company.
 
11

--------------------------------------------------------------------------------

12.         Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of Delaware without
giving effect to any choice or conflict of law provision or rule that would
cause the application of laws of any jurisdiction other than those of the State
of Delaware. Each Party irrevocably submits to the exclusive jurisdiction of the
Delaware Court of Chancery (or, only if the Delaware Court of Chancery declines
to accept jurisdiction over a particular matter, any U.S. federal or state court
sitting in the State of Delaware), and any appellate court thereof, for the
purpose of any suit, action or other proceeding relating to or arising out of
this Agreement and the transactions contemplated hereby.  Each of the Parties
waives any defense of inconvenient forum to the maintenance of any suit, action
or proceeding so brought and waives any bond, surety or other security that
might be required of any other Party with respect thereto.  Each Party agrees
that a final judgment in any such suit, action or proceeding brought in such
court shall be conclusive and binding on it and may be enforced in any court to
the jurisdiction of which it is subject by a suit upon such judgment.
 
13.        Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT. EACH PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF
A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,
(C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 13.
 
14.         Specific Performance. Each of the Parties acknowledges and agrees
that irreparable injury to the other Parties would occur in the event any of the
provisions of this Agreement are not performed in accordance with their specific
terms or are otherwise breached and that such injury would not be adequately
compensable by the remedies available at law (including the payment of money
damages). It is accordingly agreed that each of the Parties shall be entitled to
specific enforcement of, and injunctive or other equitable relief as a remedy
for any such breach or to prevent any violation or threatened violation of, the
terms hereof, and the other Parties will not take action, directly or
indirectly, in opposition thereto on the grounds that any other remedy or relief
is available at law or in equity. The Parties further agree to waive any
requirement for the security or posting of any bond in connection with any such
relief. The remedies available pursuant to this Section 14 shall not be deemed
to be the exclusive remedies for a breach of this Agreement but shall be in
addition to all other remedies available at law or equity.
 
12

--------------------------------------------------------------------------------

15.          Certain Definitions. As used in this Agreement:
 
(a)        “2021 Annual Meeting” shall mean the 2021 annual meeting of
stockholders of the Company, including, without limitation, any adjournment or
postponement;
 
(b)         “Affiliate” shall mean any “Affiliate” as defined in Rule 12b-2
promulgated by the SEC under the Exchange Act, including, for the avoidance of
doubt, persons who become Affiliates subsequent to the Effective Date;
 
(c)          “Associate” shall mean any “Associate” as defined in Rule 12b-2
promulgated by the SEC under the Exchange Act, including, for the avoidance of
doubt, persons who become Associates subsequent to the Effective Date;
 
(d)       “beneficial owner”, “beneficial ownership” and “beneficially own”
shall have the same meanings as set forth in Rule 13d-3 promulgated by the SEC
under the Exchange Act;
 
(e)          “Board” shall mean the Company’s Board of Directors;
 
(f)           “business day” shall mean any day other than a Saturday, Sunday or
day on which the commercial banks in the State of New York are authorized or
obligated to be closed by applicable law;
 
(g)         “Bylaws” shall mean the Eighth Amended and Restated Bylaws of the
Company, as amended by Amendment No. 1 and Amendment No. 2 thereto and as may be
further amended from time to time;
 
(h)       “Certificate of Incorporation” shall mean the Certificate of
Incorporation of the Company, as amended by the Certificate of Amendment dated
July 7, 2004, and as may be further amended from time to time;
 
(i)          a “Change of Control” transaction shall be deemed to have taken
place if (i) any person is or becomes a beneficial owner, directly or
indirectly, of securities of the Company representing more than fifty percent
(50%) of the equity interests and voting power of the Company’s then-outstanding
equity securities or (ii) the Company enters into a stock-for-stock transaction
whereby immediately after the consummation of the transaction the Company’s
stockholders retain less than fifty percent (50%) of the equity interests and
voting power of the surviving entity’s then-outstanding equity securities;
 
(j)           “Common Stock” shall mean the common stock of the Company;
 
(k)         “Company Policies” shall mean the policies, processes, procedures,
codes, rules, standards and guidelines applicable to members of the Board,
including, but not limited to, the Company’s Corporate Governance Policy,
Privacy Policy, Joint Code of Ethics, and any other policies on stock ownership,
public disclosures and confidentiality;
 
13

--------------------------------------------------------------------------------

(l)           “Exchange Act” shall mean the Securities and Exchange Act of 1934,
as amended;
 
(m)         “Extraordinary Transaction” shall mean any equity tender offer,
equity exchange offer, merger, acquisition, business combination, or other
transaction with a Third Party that, in each case, would result in a Change of
Control of the Company, liquidation, dissolution or other extraordinary
transaction involving a majority of its equity securities or a majority of its
assets, and, for the avoidance of doubt, including any such transaction with a
Third Party that is submitted for a vote of the Company’s stockholders;
 
(n)       “other Parties” shall mean, (i) with respect to the Company, any of
the Wynnefield Parties and (ii) with respect to any of the Wynnefield Parties,
the Company;
 
(o)         “person” or “persons” shall mean any individual, corporation
(including not-for-profit), general or limited partnership, limited liability
company, joint venture, estate, trust, association, organization or other entity
of any kind, structure or nature;
 
(p)         “Representative” shall mean a person’s Affiliates and Associates and
its and their respective directors, officers, employees, partners, members,
managers, consultants, legal or other advisors, agents and other
representatives; provided, that when used with respect to the Company,
“Representatives” shall not include any non-executive employees;
 
(q)          “SEC” shall mean the Securities and Exchange Commission;
 
(r)           “Standstill Period” shall mean the period starting on the
Effective Date and ending on the Termination Date;
 
(s)         “Termination Date” shall mean the earlier of (i) the day this
Agreement is terminated in accordance with Section 9 hereof; (ii) the conclusion
of the 2021 Annual Meeting; and (iii) October 31, 2021; and
 
(t)          “Voting Securities” shall mean the Common Stock and any other
securities of the Company entitled to vote in the election of directors.
 
16.          Notices. All notices, requests, consents, claims, demands, waivers,
and other communications hereunder shall be in writing and shall be deemed to
have been given: (a) when delivered by hand (with written confirmation of
receipt), (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested), (c) on the date sent by email if sent
during normal business hours, and on the next business day if sent after normal
business hours, unless the sender receives a bounce back or failure to deliver
message notification; or (d) on the third day after the date mailed, by
certified or registered mail, return receipt requested, postage prepaid. Such
communications must be sent to the respective Parties at the addresses set forth
in this Section 16 (or to such other address that may be designated by a Party
from time to time in accordance with this Section 16).
 
14

--------------------------------------------------------------------------------

If to the Company, to its address at:
 
MVC Capital, Inc.
287 Bowman Avenue, 2nd Floor
Purchase, New York 10577


Attention:
Secretary

 
Email:
jackie@ttga.com

 
With a copy (which shall not constitute notice) to:
 
Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the Americas
New York, New York 10036

 
Attention:
George M. Silfen, Esq.

 
Email:
GSilfen@KRAMERLEVIN.com



If to a Wynnefield Party, to the address at:
 
Wynnefield Partners Small Cap Value, L.P.
450 Seventh Avenue, Suite 509
New York, New York  10123

 
Attention:
Mr. Nelson Obus

 
Email:
nobus@wynnecap.com

 
With a copy (which shall not constitute notice) to:
 
Kane Kessler, P.C.
666 Third Avenue, 23rd Floor
New York, New York 10017

 
Attention:
Jeffrey S. Tullman, Esq.

 
Email:
jtullman@kanekessler.com



17.        Entire Agreement. This Agreement constitutes the sole and entire
agreement of the Parties with respect to the subject matter contained herein,
and supersedes all prior and contemporaneous understandings, agreements,
representations, and warranties, both written and oral, with respect to such
subject matter. This Agreement may only be amended, modified, or supplemented by
an agreement in writing signed by each Party.
 
18.        Severability. If any term or provision of this Agreement is invalid,
illegal, or unenforceable in any jurisdiction, such invalidity, illegality, or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction.
 
19.        Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall be deemed to
be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, email, or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.
 
15

--------------------------------------------------------------------------------

20.        Assignment. No Party may assign any of its rights or delegate any of
its obligations hereunder without the prior written consent of the other
Parties. No assignment or delegation shall relieve the assigning or delegating
Party of any of its obligations hereunder. This Agreement is for the sole
benefit of the Parties and their respective successors and permitted assigns and
nothing herein, express or implied, is intended to or shall confer upon any
other person or entity any legal or equitable right, benefit or remedy of any
nature whatsoever under or by reason of this Agreement.
 
21.         Waivers. No waiver by any Party of any of the provisions hereof
shall be effective unless explicitly set forth in writing and signed by the
Party so waiving. No waiver by any Party shall operate or be construed as a
waiver in respect of any failure, breach, or default not expressly identified by
such written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power, or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power, or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power, or privilege.
 
22.         Further Assurances. Each Party agrees to take or cause to be taken
such further actions, and to execute, deliver and file or cause to be executed,
delivered and filed such further documents and instruments, and to obtain such
consents, as may be reasonably required or requested by the other party in order
to effectuate fully the purposes, terms and conditions of this Agreement.
 
23.       Survival. The representations and warranties, covenants and agreements
contained in this Agreement shall survive the execution of this Agreement and
any investigation at any time by or on behalf of the Wynnefield Parties or the
Company.
 
24.          No Strict Construction. The Parties have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement will be construed as
if drafted jointly by the Parties, and no presumption or burden of proof will
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement.


[Remainder of Page Intentionally Left Blank]
 
16

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement to be effective as
of the Effective Date.
 

 
COMPANY:
 
MVC CAPITAL, INC.
     
By:
/s/ Michael Tokarz
 
Name:
Michael Tokarz
 
Title:
Chairman and Portfolio Manager



Signature Page to Settlement Agreement



--------------------------------------------------------------------------------

 
WYNNEFIELD PARTIES:
 
WYNNEFIELD PARTNERS SMALL CAP
VALUE, L.P. I
     
By:
Wynnefield Capital Management, LLC,
   
its general partner
         
By:
/s/ Nelson Obus
     
Name: Nelson Obus
     
Title: Co-Managing Member
     
WYNNEFIELD PARTNERS SMALL CAP
VALUE, L.P.
     
By:
Wynnefield Capital Management, LLC,
   
its general partner
         
By:
/s/ Nelson Obus
     
Name: Nelson Obus
     
Title: Co-Managing Member
     
WYNNEFIELD SMALL CAP VALUE
OFFSHORE FUND, LTD.
     
By:
Wynnefield Capital, Inc.
         
By:
/s/ Nelson Obus
     
Name: Nelson Obus
     
Title: President

 
Signature Page to Settlement Agreement



--------------------------------------------------------------------------------

 
WYNNEFIELD CAPITAL MANAGEMENT, LLC
     
By:
/s/ Nelson Obus
   
Name: Nelson Obus
   
Title: Co-Managing Member
       
WYNNEFIELD CAPITAL, INC.
       
By:
/s/ Nelson Obus
   
Name: Nelson Obus
   
Title: President
       
WYNNEFIELD CAPITAL, INC. PROFIT
SHARING & MONEY PURCHASE PLAN
     
By:
/s/ Nelson Obus
   
Name: Nelson Obus
   
Title: Co-Trustee
     
/s/ Nelson Obus
 
NELSON OBUS
     
/s/ Joshua H. Landes
 
JOSHUA H. LANDES



Signature Page to Settlement Agreement



--------------------------------------------------------------------------------

EXHIBIT A
DIRECTOR RESIGNATION LETTER


May 27, 2020
 
MVC CAPITAL, INC.
287 Bowman Avenue
2nd Floor
Purchase, New York 10577
 
Ladies and Gentlemen:
 
Reference is made to that certain Settlement Agreement dated as of May 27, 2020
(the “Settlement Agreement”) by and among MVC Capital, Inc., a Delaware
corporation (the “Company”), and the Wynnefield Parties (as defined therein).
 
In accordance with the terms of the Settlement Agreement, I hereby resign from
my office as a director of the Company, which resignation shall be effective as
of the close of business on July 15, 2020 if the Annual Meeting of Stockholders
of the Company, at which the directors of the Company are actually elected, is
not held on that date.  This letter may be executed and delivered by electronic
transmission.
 

 
Sincerely,
       
Name:
 




--------------------------------------------------------------------------------

EXHIBIT B
 
MVC CAPITAL AND WYNNEFIELD CAPITAL REACH AGREEMENT
ON BOARD NOMINATIONS FOR JULY 15TH ANNUAL MEETING


Purchase, N.Y., May 27, 2020 – MVC Capital, Inc. (NYSE: MVC) (the “Company” or
“MVC”) and Wynnefield Capital (“Wynnefield”) today announced an agreement (the
“Agreement”) under which six of MVC’s current directors and three independent
director candidates proposed by Wynnefield will be nominated by MVC’s Board for
election at the Company’s 2020 Annual Meeting of Stockholders, currently
scheduled for July 15, 2020 (“the “Annual Meeting”).


The Board will remain at its current size of nine directors. The six current
directors to be nominated for reelection include Philip Goldstein, Gerald
Hellerman, Douglas Kass, Robert Knapp, Scott Krase and Chairman Michael Tokarz.
Current directors Emilio Dominianni, Warren Holtsberg and William Taylor will
not stand for reelection. The three new nominees standing for election are Ron
Avni, John Chapman and Arthur Lipson, who were previously nominated by
Wynnefield.


A committee comprised of Chairman Tokarz and two independent Board members,
Robert Knapp and Scott Krase, will continue to explore strategic alternatives
and other value enhancing opportunities. There will be no changes to the
Company’s current management agreement with The Tokarz Group Advisers LLC prior
to the Annual Meeting.


Michael Tokarz, Chairman and Portfolio Manager of MVC Capital, said, “We believe
the three new director nominees will make valuable contributions to the Board
and thank Wynnefield for introducing us to them. MVC has recently taken actions
to successfully transition to primarily yielding investments and I look forward
to continuing to work with the Board to ensure MVC is on the right path for long
term stockholder value creation.”


Mr. Tokarz continued, “On behalf of the Board, I thank Emilio Dominianni, Warren
Holtsberg and William Taylor for their service and dedication to the Board and
MVC. They have made numerous contributions to MVC during their tenures for which
we are grateful.”


Nelson Obus, President of Wynnefield Capital, said, “We are pleased that MVC
will support the nominations of Ron Avni, John Chapman and Arthur Lipson, for
election to the Company’s Board at the upcoming Annual Meeting. Each of these
individuals is highly experienced and qualified to serve the best interests of
MVC’s stockholders. I am confident that they will work diligently and
collaboratively with their Board colleagues to position MVC for success.”


Mr. Obus continued, “We thank Chairman Michael Tokarz, and MVC’s independent
directors, for facilitating today’s settlement.  While I may have had
differences of opinion in regard to MVC’s business decisions, personal
accusations were not intended. I have always felt Michael to be a man of
integrity and appreciate his commitment to acting in the best interest of MVC
and all its stockholders.  I look forward to maintaining constructive dialogue
with Michael, along with the Board and the management team to achieve our
collective goal of value creation for stockholders.”
 
Wynnefield Capital is a long term stockholder of MVC, with beneficial ownership
of approximately 8.5% of MVC’s outstanding common stock.
 

--------------------------------------------------------------------------------

The agreement between MVC and Wynnefield, which contains certain customary
standstill, voting, and other provisions, will be filed with the Securities and
Exchange Commission (SEC).
 
Kramer Levin Naftalis & Frankel LLP provided legal counsel to MVC Capital. Kane
Kessler, P.C. provided legal counsel to Wynnefield Capital.
 
About Ron Avni
 

-
20 years of extensive financial, operational and investment management
experience.

 

-
Track record of successfully creating shareholder value within distressed
companies and transforming these companies in collaboration with key
stakeholders.

 

-
Adviser to companies on investment and business strategies.

 

-
Served as a portfolio manager at QVT Financial LP, a multi-billion-dollar
investment firm where, among other things, he led investment activities in
closed-end fund arbitrage and related special situations globally.

 

-
Served as senior quantitative analyst and trader at Weiss Asset Management,
where he developed quantitative trading methodologies and software as well as
managed a broad array of the firm’s business operations.

 

-
CFA® Charterholder.  Received an AB in Physics, magna cum laude, from Harvard
University and is enrolled in a PhD program at the University of Texas at
Austin.

 
About John Chapman
 

-
Specializes in representing shareholder interests in connection with the
operation and management of investment funds and ancillary assets.

 

-
Unique skillset, insights and qualifications to serve as a member of MVC’s Board
and any of its committees.

 

-
Extensive legal, financial analysis and corporate governance expertise.

 

-
Served as the chairman, executive director, or non-executive director of a
number of public companies, both domestically and globally.

 

-
CFA® Charterholder and member of the New York State Bar Association. Received a
B.A. from Bates College and a Juris Doctorate from The University of Texas.

 
About Arthur Lipson
 

-
Served as the managing member of Western Investment LLC, specializing in
investing undervalued companies, particularly closed-end funds.

 

-
Served as a director of Pioneer Municipal and Equity Income Trust, during which
time he oversaw the elimination of a steep discount to PBF’s net asset value and
the merger of PBF into Pioneer Tax Free Income Fund, an open end fund.

 

--------------------------------------------------------------------------------

-
Previously headed all fixed income research for Lehman Brothers and Paine Weber,
and is credited as the creator of the Kuhn Loeb Bond Indices, now known as the
Bloomberg Barclay Indices.

 

-
Long-term shareholder of MVC.

 
About MVC Capital, Inc.
 
MVC Capital (MVC) is a business development company traded on the New York Stock
Exchange that provides long-term debt and equity investment capital to fund
growth, acquisitions and recapitalizations of companies in a variety of
industries. For additional information about MVC, please visit MVC's website at
www.mvccapital.com.
 
About Wynnefield Capital, Inc.


Established in 1992, Wynnefield Capital, Inc. is a value investor specializing
in U.S. small cap situations that have company or industry specific catalysts.


Safe Harbor Statement and Other Disclosures
 
Statements included herein may constitute "forward-looking statements" within
the meaning of the U.S. Private Securities Litigation Reform Act of 1995.
Statements other than statements of historical facts, regarding management’s
beliefs, plans and objectives about the future, as well as its assumptions and
judgments concerning such beliefs included in this press release may constitute
forward-looking statements and are not guarantees of future performance,
condition or results and involve a number of risks and uncertainties. These
statements are evidenced by terms such as “may,” “will,” “believe,” “intend,”
“expect,” “estimate” and similar expressions. Examples of forward-looking
statements include, among others, statements made herein regarding the strategic
direction of the Company. Actual results may differ materially from those in the
forward-looking statements as a result of a number of factors, including those
described from time to time in our filings with the Securities and Exchange
Commission (the “SEC”). For a discussion of the risks and uncertainties
involved, see the section of the periodic reports that the Company files with
the SEC entitled “Risk Factors.” The Company undertakes no duty to update any
forward-looking statement made herein to reflect events or circumstances
occurring after the date hereof or to reflect the occurrence of unanticipated
events. All forward-looking statements speak only as of the date of this press
release.
 
MVC Contacts:
 
Investors:
Jackie Rothchild
MVC Capital
914.510.9400


Media:
Jeffrey Goldberger / Allison Soss
KCSA Strategic Communications
212.896.1249 / 212.896.1267


or



--------------------------------------------------------------------------------

Matt Sherman / Andy Brimmer / Joseph Sala
Joele Frank, Wilkinson Brimmer Katcher
212.355.4449


Wynnefield Media Contact:


Daniel Yunger / Mark Semer
Kekst CNC
212.521.4800
daniel.yunger@kekstcnc.com / mark.semer@kekstcnc.com





--------------------------------------------------------------------------------